Citation Nr: 1450846	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-17 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a dental disorder for the purposes of VA compensation.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1964 to November 1964 and May 1968 to May 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and June 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated.  See May 2014 Statement of the Case.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center. 

The issue of entitlement to a disability rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a dental condition resulting from a combat wound, service trauma, or a disease other than periodontal disease.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a dental disorder, for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.381(b), 4.150 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In a case such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 
As will be discussed in further detail below, the appellant's claim for entitlement to dental benefits for compensation purposes benefits is being denied solely because of a lack of entitlement under the law.  Accordingly, the Board has decided the appeal on the current record without any further consideration of the VCAA.

II.  Service Connection

The Veteran has contended that he is entitled to dental benefits due to a cavity of his "bottom right tooth" which was treated in-service and post service.

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  38 C.F.R. § 4.150, DC 9913, Note (2013).

It should be noted that for the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" is intended to cover dental trauma involving external, sudden-force injury, such as a combat wound to the teeth and jaw.  VAOPGCPREC 5-97 (1997); see also Nielson v. Shinseki, 23 Vet. App. 56, 60-61 (2009).

Here, July 1964 service treatment records indicate that the Veteran's teeth numbers 1, 16, 17, 19, 30 and 32 were missing.  Teeth numbers 3, 14, and 31 were noted to have calculus.  July 1968 records indicate treatment of tooth number 3 due to a cavity.  A May 1969 separation examination indicates that teeth numbers 1, 2, 14, 15, 16, 18, 19 and 31 were restorable teeth.  Post service treatment records indicate that the Veteran was treated for periodontal disease, calculus, and gingivitis.  The Veteran had bridgework and porcelain veneer crowns placed on several teeth, including teeth numbers 29, 30, and 31.

The Board notes that the Veteran does not contend that any of his teeth were treated or removed as a result of trauma or other injury during service.  Indeed, at the time of his January 2011 application, he indicated that he initially had a cavity in his bottom right tooth and root canal treatment.  Although the Veteran believes he is entitled to benefits because his original cavity to his bottom right tooth began in service, the law is clear as to the benefits available for dental claims.  Additionally, although the Veteran has never specified the tooth number for which he claims benefits, the Board finds that it is not necessary to clarify as the record indicates that he is not eligible for compensation benefits for any of his teeth.  

The facts of the case are not in dispute.  As noted above, there is no evidence that the Veteran has bone loss resulting in the loss of teeth from dental trauma or disease such as osteomyelitis.  For these reasons, the Veteran's claim for entitlement to service connection for the loss for compensation purposes is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).


ORDER

Entitlement to service connection for a dental disorder for the purposes of VA compensation is denied. 


REMAND

In March 2014, the Board remanded the issue of entitlement to a rating in excess of 30 percent for PTSD for further development.  Upon review of the electronic claims folder, it appears that additional evidence, including a June 2014 VA examination and medical records have been associated with the claim; however, the AOJ has not yet issued a Supplemental Statement of the Case (SSOC).  The AOJ must issue a SSOC pursuant to a remand from the Board when it further develops the evidence on a claim.  See 38 C.F.R. § 19.31(c).  Therefore, on remand the AOJ shall consider the newly acquired evidence and issue a SSOC to the Veteran.  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the Veteran's claim and issue a supplemental statement of the case which takes into consideration the evidence associated with the VBMS and Virtual VA file (pursuant to the March 2014 Board remand) and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


